Exhibit 10.40





January 14, 2009


Amjad Huda
Chief Financial Officer
WaferGen Bio-systems, Inc.


Re:           Salary Adjustment


Dear Amjad:


Per our agreement on November 1, 2008, your base salary was reduced from $5,048
per week ($262,500 annualized) to $4,290 per week, effective November 1,
2008.  Please sign below to confirm your agreement to these salary adjustments.


WaferGen Bio-Systems, Inc. (“WaferGen”) will increase your base salary to the
rate of $262,500 per year in the event it (a) raises $5 million in gross
proceeds from the sale of its securities in one or more financings on or prior
to March 30, 2009, excluding any gross proceeds received in connection with any
financings completed by its subsidiary, WaferGen Biosystems (M) Sd. Bhd., a
Malaysian corporation; or (b) raises after March 30, 2009 funds sufficient to
finance WaferGen’s operations at its then-current burn rate for an additional
nine months after the closing of such financing, as reasonably determined by the
compensation committee of the board of directors of WaferGen.  Such salary
increase would be documented in a written agreement to be signed by the Company
and you.


All other terms of your Executive Employment Agreement dated May 31, 2007 will
remain in full force and effect, including the severance provisions in Section
10.  In the event you become eligible for severance under Section 10 of your
Executive Employment Agreement, your severance will be calculated based on a
salary rate of $262,500 per year.  You acknowledge and agree that you are
waiving any right you may have to terminate your employment for “Good Reason”
under Section 10(e) of your Executive Employment Agreement with respect to this
one-time salary reduction as described above.


We appreciate your continuing support and contributions to WaferGen during these
challenging times for our industry.


                                                        Very truly yours,


                                                        /s/ Alnoor Shivji

                                                        Alnoor Shivji


ACCEPTED AND AGREED:


Dated:  January 16, 2009                                                 /s/
Amjad Huda
                                                        Amjad Huda





